            Case 15-13147-JDW                 Doc 37       Filed 09/09/19 Entered 09/09/19 20:19:15                                    Desc Main
                                                           Document     Page 1 of 5
Fill in this information to identify the case:

Debtor 1              Danny Kuykendall

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                 District of Mississippi
                                                                             (State)

Case number           15-13147-JDW



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             Bayview Loan Servicing, LLC                         Court claim no. (if known):         5

Last four digits of any number you               XXXXXX8023                       Date of payment change:
use to identify the debtor’s account:                                             Must be at least 21 days after date of                10/1/2019
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any                $953.24

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:          $ 246.04                                        New escrow payment :          $ 254.03

Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                        %                                New interest rate:        %

             Current principal and interest payment:       $ _________                      New principal and interest payment:           $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                             New mortgage payment:           $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                                   page 1
          Case 15-13147-JDW                  Doc 37       Filed 09/09/19 Entered 09/09/19 20:19:15                   Desc Main
                                                          Document     Page 2 of 5
 Debtor 1            Danny Kuykendall                                               Case number (if known) 15-13147-JDW
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Karen A. Maxcy                                                                 Date     9/6/2019
     Signature

Print:         Karen                 A.                             Maxcy              Title   Authorized Agent
               First Name            Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      678-321-6965                                                        Email    Karen.Maxcy@mccalla.com




Official Form 410S1                            Notice of Mortgage Payment Change                                  page 2
Case 15-13147-JDW          Doc 37    Filed 09/09/19 Entered 09/09/19 20:19:15            Desc Main
                                     Document     Page 3 of 5




                                                       Bankruptcy Case No.: 15-13147-JDW
 In Re:                                                Chapter:             13
          Danny Kuykendall                             Judge:               Jason D. Woodard

                                    CERTIFICATE OF SERVICE

      I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Danny Kuykendall
385 Lake Hill Cove
Byhalia, MS 38611

Robert H. Lomenick, Jr.                        (served via ECF Notification)
Post Office Box 417
Holly Springs, MS 38635

Locke D. Barkley, Trustee                      (served via ECF Notification)
6360 I-55 North
Suite 140
Jackson, MS 39211

U. S. Trustee                                  (served via ECF Notification)
501 East Court Street, Suite 6-430
Jackson, MS 39201

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       9/9/2019         By:    /s/Karen A. Maxcy
                     (date)                Karen A. Maxcy
                                           Authorized Agent for Bayview Loan Servicing, LLC
         Case 15-13147-JDW                     Doc 37     Filed 09/09/19 Entered 09/09/19 20:19:15 Desc Main
                                                          Document ANTICIPATED
                                                                       Page 4 ofESCROW
                                                                      MORTGAGE INS
                                                                                   5   ACCOUNT DISBURSEMENTS
                                                                                                      $2,143.44
                                           P.O. Box 331409                   COUNTY TAX                                          $747.03
                                           Miami FL 33233-1409               Total                                             $2,890.47
                                                                                                               $2,890.47 / 12 months =
                                                                             Escrow Payment Calculation                $240.87
  




          ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
          AND CHANGE OF PAYMENT NOTICE PREPARED FOR
          ACCOUNT NUMBER:
          ESCROW ANALYSIS DATE: 08/12/2019
                                                                                     NEW PAYMENT IS AS FOLLOWS:
                                                                                     Principal and Interest                         $699.21
                                                                                     Required Escrow Payment                        $240.87





                                                                                     Shortage/Surplus Spread                         $13.16
         Danny Kuykendall                                                            Optional Coverages
                                                             689
         C/O Robert H. Lomenick,                                                     Buydown or Assistance Payments
         PO Box 417                                                                  Other
         Holly Springs, MS 38635-0417
                                                                                     Total Payment                                   $953.24
                                                                                     New Payment Effective Date:                  10/01/2019
                                                                                     Current Payment Due Date:                    07/01/2019

          This statement provides a detailed summary of activity related to your escrow account. Bayview Loan Servicing maintains your escrow
          account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be disbursed from
          your account over the next twelve months are summarized above.

                                               ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

          The following estimate of activity in your escrow account from 10/2019 through 09/2020 is provided for your information. All payments
          we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
          Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
          with the actual activity in your account at the end of the next escrow account computation year.

              PAYMENTS TO                             PAYMENTS FROM                                                ESCROW ACCOUNT
            ESCROW ACCOUNT                           ESCROW ACCOUNT                                                    BALANCE
                                     MIP/PMI       FLOOD HAZ. INS. WIND INS.          TAXES      TAX DESC.       PROJECTED    REQUIRED
          MONTH
          STARTING BAL                                                                                               $526.811         $684.782
          OCT 19         $240.87    $178.62                                                                           $589.06          $747.03
          NOV 19         $240.87    $178.62                                                                           $651.31          $809.28
          DEC 19         $240.87    $178.62                                          $747.03 COUNTY TAX                $33.47-*        $124.50 LP
          JAN 20         $240.87    $178.62                                                                            $28.78          $186.75
          FEB 20         $240.87    $178.62                                                                            $91.03          $249.00
          MAR 20         $240.87    $178.62                                                                           $153.28          $311.25
          APR 20         $240.87    $178.62                                                                           $215.53          $373.50
          MAY 20         $240.87    $178.62                                                                           $277.78          $435.75
          JUN 20         $240.87    $178.62                                                                           $340.03          $498.00
          JUL 20         $240.87    $178.62                                                                           $402.28          $560.25
          AUG 20         $240.87    $178.62                                                                           $464.53          $622.50
          SEP 20         $240.87    $178.62                                                                           $526.78          $684.75
          Total                    $2,143.44                                         $747.03

          (1) Your current escrow balance is negative $102.71. To project the next year’s tax and insurance payment we added $986.76 for
          payments not yet made and subtracted $357.24 for disbursement not yet made. This brings your projected starting balance to
          $526.81 (see breakdown on next page).

          (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $124.50 (cushion) which is 1/6 of the
          anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
          permitted (excluding MIP/PMI).

          (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $33.47. Your bankruptcy escrow
          claim amount of $0.00 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
          escrow claim amount and cushion is $157.97. This results in a shortage once all the payments not yet made for the tax and insurance
          portion are received.

          (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
          balance of $684.78 to arrive at the lowest (LP) required escrow balance.

          This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
          date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
          (and insurance if applicable) that will come due after your current bankruptcy filing date.

          IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
          ATTORNEY.




                                                                          ESCROW SHORTAGE REMITTANCE FORM

                                               Name: Danny Kuykendall
                                               Account Number:                                  Escrow Shortage Amount: $157.97

                                               Your escrow shortage has been spread over a 12 month period, which may result in an increase
                                               in your payment. If you choose to pay your Escrow Shortage Amount in a lump sum, please
                                               include your account number on your check, and mail this coupon with your remittance to:


                                                        BAYVIEW LOAN SERVICING, LLC                       Amount Enclosed: $______________
                                                        P.O. BOX 4425
                                                        CORAL GABLES FL 33146-4425




                                               Your new payment will then be: $940.08.
         Case 15-13147-JDW    Doc 37 Filed 09/09/19 Entered 09/09/19 20:19:15
                     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
                                                                                                                                             Desc Main
                                       Document        Page 5 of 5
         Account Number:                                                             Name: Danny Kuykendall
         This is a statement of actual activity in your escrow account from 07/2019 through 09/2019. Last year's projections are next to
         the actual activity. No prior escrow analysis at Bayview. An asterisk(*) indicates a difference from a previous estimate either in
         the date or the amount. An 'E' indicates a projected disbursement or payment.
 




         Your anticipated low point may or may not have been reached based on one or more of the following factors:
                        PAYMENT(S)                                       TAXES                                        INSURANCE
         • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
           less than OR greater than expected         changed                                        •   Coverage changed
         • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
           earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later
         • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected





           escrow                                     expected                                       •   Premium was not paid
         • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
           entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                      • New tax escrow requirement paid                  paid
                                                                                                     •   Force placed insurance premium paid
                   PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                    PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
         MONTH
         STARTING BAL                                                                                                        $0.00          $0.00
         JUL                           $75.91 *                                $178.62 *       PMI PREMIUM                   $0.00        $102.71- L
         AUG                         $740.07 *E                                $178.62 *E      PMI PREMIUM                   $0.00        $458.74
         SEP                         $246.69 *E                                $178.62 *E      PMI PREMIUM                   $0.00        $526.81
         Total             $0.00    $1,062.67                     $0.00        $535.86
                                                                  * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                             'E' = projected disbursement or payment
                                                                                                                          ‘L’ = Lowest Escrow Balance
         Starting Projected Escrow Balance:
         Current Escrow Balance                      $102.71-
         Payments Not Yet Made                       $986.76
         Disbursements Not Yet Made                  $357.24
         Projected Escrow Balance                    $526.81

         The above table may not show one scheduled PMI payment from the escrow account.

         At the time of your escrow account review, your expected lowest balance was $0.00 (cushion) or 1/6 of the anticipated escrow
         payment. Your actual lowest escrow balance was negative $102.71, as shown in the above "Account History".

         Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
         obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
         pay the mortgage debt.

         Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will be
         used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
         under Title 11 of the United States Code, this notice is for compliance with non bankruptcy law and/or informational purposes
         only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
         this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
         that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
         still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
         attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
         Bayview Loan Servicing, LLC., NMLS no. 2469.

         Should you require additional information, please call Customer Service: 1-800-457-5105
         Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
         www.bayviewloanservicing.com
